Lumpkin, J.
1. Where an equitable proceeding was brought for the partition of land, and some of the defendants appeared and defended, but, after a verdict was directed in favor of the plaintiff, they did not move for a new trial or except, a defendant who made no appearance or defense could not, by bill of exceptions, assign error on and obtain a decision in regard to interlocutory rulings, such as the admission or rejection of evidence, made upon the tender of, or objection to, evidence by the other defendants. Such defendant could except to the direction of the verdict as not authorized by the petition, or to the decree entered as not authorized by the verdict.
2. Treating the allegations of the plaintiff’s petition as true as against the excepting defendant, they authorized as to him the direction of the verdict and the decree which was entered.

Judgment affirmed.


Beck, J., absent. The other Justices concur.